July 19, 1918. The opinion of the Court was delivered by
Appellants are boys of the ages of 8 and 10 years. They were tried with John Taylor, another boy of the age of 12 years, on the charge of housebreaking and larceny in the nighttime. Taylor pleaded guilty. For Cagle and Moore the plea of not guilty was entered by their attorney, on the ground that they were incapax doli from age. The jury found all the defendants guilty of petit larceny. Upon consideration of the circumstances of the case as disclosed by the testimony, and upon investigation of the previous record of the defendants, the Court committed them to the State Industrial School at Florence, "until they arrive at *Page 550 
the age of 21 years, unless sooner discharged upon probation or parol, as provided by law." Cagle and Moore appealed, alleging error in the sentence.
They contend: (1) That under Section 994 of the Criminal Code the Court was not authorized to commit them to the State Industrial School, until they attain their majority, without the consent of their parents; and (2) that as the sentence prescribed by statute for petit larceny in ordinary cases is imprisonment for not more than 30 days, and as an adult could not have been sentenced to imprisonment for a longer time, the statute under which they were committed for a longer time is unconstitutional, because it denies to them the equal protection of the laws.
(1) Section 994, Cr. Code, reads:
"When any white boy between his eighth and seventeenth birthday, shall have been tried and convicted of any crime punishable by imprisonment in the State penitentiary or in jail, or by hard labor for the county, by any Court or magistrate of this State, such Court, or magistrate may, if of opinion that the interest of such boy would thereby be promoted, sentence such boys to commitment to such school, in lieu of such imprisonment or hard labor; or he may remit such sentence upon condition that said boy be voluntarily committed by his parents or guardian, or the person having charge of him (or by such boy himself, if he have no one to care for him), to the custody of said institution until he reach the age of twenty-one years."
The language of the statute plainly authorized the sentence imposed without the consent of the appellant's parents. The alternative provision, that the Court may remit the sentence, on the condition specified, is permissive only, and therefore discretionary.
(2) As the Court found from the facts and circumstances of the case brought out at the trial, and from an investigation of the previous records of the appellants, that their interests would be promoted by the sentence imposed, and as *Page 551 
the evidence upon which that conclusion was reached is not before us, we are bound to assume that the discretion was wisely exercised.
(3) There can be no doubt that the legislature has the power, under the State and Federal Constitutions, to classify crimes and criminals, and provide for differences in the extent or degree of punishment for crimes of the same class according to the circumstances, and for differences in the treatment or punishment of criminals of different classes for the same crime, provided such classification be reasonable, and all offenders of the same class be subject to the same treatment. Graham v. West Virginia, 224 U.S. 616,32 Sup. Ct. 583, 56 L.Ed. 917. In that case, it was held that the Fourteenth Amendment did not introduce a factitious equality, without regard to practical differences that are best met by corresponding differences of treatment; and a State statute, under which life imprisonment had been imposed, on the ground that defendant had twice before been sentenced to confinement in a penitentiary, was sustained.
Classification may be based upon the nature of the offender as well as upon the nature of the offense. There are many sound reasons for basing it upon the age of the offender. If habitual criminals may be put into a class and imprisoned for life, in order that society may be protected against them, there are stronger reasons why youthful offenders should be put into a class, and kept at school, until they attain their majority, in order that they may be given the benefit of that training and guidance which may reform them and make them fit for citizenship.
Society has learned from experience that preventive justice is preferable to punitive justice, and more effective for its protection. And so the chief end of punishment — especially of youthful offenders — has come to be reformation, which was the manifest purpose of the legislature in founding the school to which these appellants were committed. *Page 552 
Reformation requires time — more in some cases than in others. Therefore the legislature, in its wisdom, left it to the managers of the school to determine when it has been accomplished, within the limit of time prescribed by the statute, with authority to discharge or parole those placed under their tuition, when, in their judgment, the purpose intended has been accomplished.
(4) It is scarcely necessary to add that their discretion is not arbitrary, but subject to supervision, revision, and control in the manner prescribed by law. Statutes providing for indeterminate sentences of all classes of criminals, within reasonable limits, for the purpose of effecting their reformation, have been very generally sustained as within the power of the legislature, and as violative of no constitutional right. 8 R.C.L., pp. 261, 267; Woods v. State, L.R.A. 1915f, 531, and note.
(5) The State is vitally interested in its youth, for in them is the hope of the future. It may therefore exercise large powers in providing for their protection and welfare. Such statutes are beneficial and remedial, and entitled to favorable and liberal construction; and it is not a valid objection to them that, within reasonable limits, they may deprive children of their liberty or their parents of their custody and the rights usually incident to it. 14 R.C.L., pp. 273, 277. The welfare of the child is superior to the rights of its parents. Whalen v. Olmstead, 15 L.R.A. 593, and note,
We have no doubt of the general power of the State, asparens patrice, to make and enforce reasonable laws looking to the education, welfare, and protection of its youth. But, in addition to that power, the Constitution (article 12, sec. 7) has expressly conferred upon the legislature authority to establish and maintain a reformatory for juvenile offenders. By necessary implication, that authority includes the power to enact such laws and establish such rules and regulations with respect to such an institution and its management, and *Page 553 
those who may be committed to it, as may reasonably be deemed necessary or proper for the accomplishment of the purpose intended.
Judgment affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES FRAMER and GAGE concur.
MR. JUSTICE WATTS. I dissent. I do not believe that Courts have power to enlarge the punishment of a child convicted of petit larceny, so as to inflict upon him such fearful punishment. The Court can only sentence for 30 days. That is the maximum sentence.